January 20, 2010 United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, DC 20549 Attention:Maryse Mills-Apenteng, Special Counsel Re:Aspyra, Inc. Preliminary Revised Information Statement on Schedule 14C Filed December 31, 2009 (File No. 001-13268) Amendment No. 2 to Preliminary Transaction Statement on Schedule 13E-3 Filed December 31, 2009 (File No. 005-34708) Ladies and Gentlemen: On behalf of Aspyra, Inc. (the "Company" or “Aspyra”), please accept this letter as the Company’s response to the comments of the reviewing Staff of the Securities and Exchange Commission (the “Staff”) in connection with the above referenced filings as set forth in the comment letter of January 13, 2010. Schedule 14C General 1.We note your assertion in response to prior comment 4 that you complied with the federal proxyrules in obtainingthe consents based apparently on the fact that the total number of shareholderswho provided their consent for the reverse split is 10. It appears that you are attempting to rely on the exemption afforded by Rule 14a-2(b)(2). However, that rule, by its terms, applies to solicitations “made otherwise than on behalf of the registrant.” Here, the Information Statement is being furnished by the Board of Directors of Aspyra to the stockholders and is therefore considered a solicitation “on behalf of the registrant.” As such, the exemption does not apply to your filing. Accordingly, please provide further support for your assertion that no solicitation took place. In your response, please specifically, discuss the sequence of eventsthrough which these consents were obtained and describe in detail the relationship between each of the shareholders you identified and the company. Alternatively, comply with Regulation 14A in obtaining shareholder approval for the subject corporate actions. Response: The Company has elected to comply with Regulation 14A in obtaining shareholder approval for the subject corporate actions. Questions and Answers Concerning the Stockholder Action Taken Did we consider other alternatives to the reverse split? page 7 2.Your response to prior comment 11 notwithstanding, given that the companyconsidered the sale of some or all of the company during the time the companyconsidered the Rule 13e-3 transaction as described in the background section, it would appear that such a sale could have served as an alternative means of accomplishing the stated purpose of terminating your registration under the Exchange Act.It is unclear how you concluded that the lack of assurance that any sale would be consummated precludes the sale from being included among the alternatives considered.Further, disclosure regarding the possible sale of some or all of the company, both historically and on a going-forward basis, appears to be material information that should be addressed in the forepart of the document.Please revise accordingly or provide a more detailed explanation as to why you believe disclosure to this effect is not required. 61 BroadwayNew York, New
